DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1, 2, 4-6, 8, 10, 12, 14, 16-20, 33, 41, 43, 58 and 59 are pending in the application.  Claims 3, 7, 9, 11, 13, 15, 21-32, 34-40, 42, 58 and 59 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/US2018/036122, filed 06/05/2018, and claims priority benefit of U.S. Provisional Patent Application No. 62/515,627, filed 06/06/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/05/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 recites and refers to formulae appearing in the specification.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).  Here, such exceptional circumstances do not apply.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 8, 14, 16-18, 20, 33 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reversing, alleviating or inhibiting the progress of one or more symptoms of hematologic cancer, Lewis lung carcinoma, colon adenocarcinoma, retinoblastoma or glioma, does not reasonably provide enablement for generally reversing, alleviating or inhibiting the progress of cancer one or more symptoms thereof (claim 5 and dependent claims) or for reversing, alleviating or inhibiting the progress of cancer one or more symptoms thereof of the very large number of recited cancers (claim 8), or for preventing or delaying the onset of any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:

2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  While it is not possible to address methods of treatment for each and every claimed disease or disorder, the relevant Wands factors to treatment of cancer are discussed below.
The nature of the invention, and breadth of the claims
The invention of claims 5, 6, 8, 14, 16-18, 20, 33 and 41 is drawn to pharmacological methods of generally treating cancer by administering a compound of any of Formulas I-IV (claim 5), further somewhat limited to treatment of a very large number of specific cancers having many causes, etiologies, and standard methods of treatment (claim 8).
Regarding treatment, the specification states at [077]:
As used herein, the terms "treatment", "treat", and "treating" refer to preventing, reversing, alleviating, delaying the onset of, or inhibiting the progress of a disease or disorder, or one or more symptoms thereof, as described herein.

The instant claims are therefore broad in scope and include preventive embodiments.
 The state and predictability of the art
According to Cognitive Vitality Reports 2020 (Syk Inhibitors - neuroscientists at the Alzheimer’s Drug Discovery Foundation) (at p. 5-7): 
Syk plays a context dependent role in cancer. It can either be pro-oncogenic or act as a tumor suppressor depending on the cell type of origin and stage. Additionally, there are two alternatively spliced forms of Syk, which may have different effects on cancer growth properties, thus the relative level of the isoforms can influence its oncogenic effects. In the 

and

Syk is expressed in healthy human breast tissue, but expression is low or absent in breast carcinoma tissue, particularly in cells with the most malignant, metastatic phenotype. In breast cancer patients, low Syk expression is associated with increased risk for distant metastasis and poor prognosis [16]. The tumor suppressive effects are thought to be related to the modulation of cell adhesion signaling pathways and transcriptional repression of growth and proliferation related genes. (citations omitted)

and 

Syk has opposing effects in hepatocellular carcinoma, depending on the isoform. The full-length variant, Syk(L) inhibits metastasis, and its downregulation is associated with poor prognosis. While the shorter variant, Syk(S), which is not expressed in healthy liver tissue, promotes metastasis and its upregulation is associated with poor survival. Therefore, overall prognosis is associated with the balance of the Syk variants in a given tumor. (citations omitted)

and

Syk, which is not normally expressed in retinal cells, was found to be highly upregulated in retinoblastoma tumor tissue, stemming from epigenetic modulation in these tumor cells [19]. Syk inhibitors had anti-tumorigenic effects towards retinoblastoma cells in vitro and in xenograft models. (citations omitted)

and

Syk expression was found to be upregulated in glioblastoma tissue, particularly in patients with the mesenchymal subtype, relative to healthy brain tissue, and was found to be a driver of the of inflammatory P13K-NF-kB pathway. Syk expression is associated with worse prognosis in glioblastoma, and Syk inhibitors (BAY 61-3606, R406) have anti-tumorigenic properties in xenograft and in vitro models. (citations omitted)

and

Syk inhibitors have been tested in clinical trials for hematological malignancies, particularly in cancers of B cell origin. Syk plays a critical role in the amplification of B cell receptor (BCR) signaling, which is an important therapeutic target for B cell malignancies [2]. But in order to prevent resistance, BCR signaling inhibitors will likely need to be used in combination. Some dual inhibitors are also being developed which target BCR signaling in conjunction with another oncogenic signaling pathway. (citations omitted)



“[b]ased on current evidence SYK expression has been demonstrated to have a dual role in cancer progression and suppression” and “[a]lthough SYK is considered as an oncogene in some hematological malignancies, cumulative data have suggested that it plays a tumor suppressive role in various cancers. This role has been documented in the epithelial cells of solid cancers such as breast cancer.  Low expression of SYK in breast cancer is correlated with low survival rates and a more invasive cancer” and “there is a need to better understand the role SYK plays in different cancers”.  Note Figure 1, which describes over- or underexpression of SYK mRNA in various cancers, where in some types overexpression is seen (bladder, brain, breast, colorectal, liver and ovarian cancer), while in others underexpression is seen (gastric, lung, myeloma cancer and sarcomas).  In some cancer types, inconsistent and/or conflicting observations of SYK over- or underexpression have been made (leukemia, lymphoma).

According to Peng (Acta Biochim Biophys Sin 2013 45(2):149-151) (p. 150 col. 1-2):
[t]he prognosis of patients with lung cancer is related to multi-factor, multi-indicators and mutual effects among various indicators. Syk is only one of the indicators and further studies are needed to elucidate its interactions with other factors and its expression in metastatic lymph nodes. Syk expression in most solid tumors has been reported to inversely correlate with patient’s survival. Our study also confirmed that low expression of Syk inversely correlates with patient’s survival. Syk may play a role in suppressing the growth and metastasis of NSCLC. Our results suggest that up-regulating Syk expression might prolong the survival time of patients with NSCLC, and these may serve as part of the basis for NSCLC gene therapy. However, the following issues should be addressed to reveal the molecular mechanism of Syk’s tumor suppressive function: (i) relationship between transduction network and tumor; (ii) regulation mechanisms in the tumor; (iii) Syk specific positioning and functional differences in tumor; and (iv) Syk subtypes detection and functional studies. (reference citations omitted)

Barr (Blood 2016 127(20):2411-2415) studied the effects of simultaneous targeting of SYK and PI3δ in a phase 2 clinical trial involving patients with relapsed or refractory CLL (chronic lymphocytic leukemia) or NHL (non-Hodgkin lymphoma).  According to Barr (Abstract):
[w]ith a median treatment exposure of 10 weeks, 60% and 36% of patients with CLL or follicular lymphoma, respectively, achieved objective responses. However, the study was terminated early because of treatment emergent pneumonitis in 18% of patients (severe in 11 of 12 cases).  Although most patients recovered with supportive measures and systemic steroids, 2 fatalities occurred and were attributed to treatment-emergent pneumonitis. Increases of interferon-γ and interleukins 6, 7, and 8 occurred over time in patients who developed pneumonitis. Future studies of novel combinations should employ conservative designs that incorporate pharmacodynamics/biomarker monitoring. These investigations should also prospectively evaluate plasma cytokine/chemokine levels in an attempt to validate biomarkers predictive of response and toxicity.

Therefore, while kinase inhibitors such as the currently recited compounds have promise in reversing, alleviating or inhibiting the progress of one or more symptoms of hematologic cancer, Lewis lung carcinoma, colon adenocarcinoma, retinoblastoma or glioma, successful application of these compounds in generalized treatment of cancer, or in treating the full scope of very large range of individual cancers as recited, is decidedly unpredictable, where the biological activity of SYK in vivo, and correspondingly effects of its inhibition in vivo on disease, is decidedly unpredictable based on the contents of the prior art. 
Further regarding preventive embodiments, although adverse effects are common and not unexpected, the fact that combination treatment with SYK and PI3δ inhibitors, ostensibly mimicking the purported advantageous action of the instant inhibitors (see Examples), prior-observed adverse effects involving treatment-emergent death (prompting early termination of the Barr trial), rightly raise particular concerns about their use in preventive treatment of any condition without extensive additional characterization in highly-relevant animal models and/or carefully-constructed/conducted clinical trials.
Further regarding pharmacological prevention of disease, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

 Accordingly, based on evaluation of the current state of the art in this area, it would be reasonable for the ordinary artisan to reject on its face the current claim to generalized treatment of cancer, or for treatment of the extensive range of specific cancer types as claimed, or for claimed preventive embodiments of any form of cancer.
The amount of guidance provided and the presence or absence of working examples
Applicants provide in vitro IC50 data for inhibition of SYK, BRD4-1, BRD4-2 and PI3-α, β and γ (Example 8) for 4 compounds of the invention, demonstration of the effects of one compound on macrophage M2 differentiation/gene expression in vitro (Example 9), effects of one compound in vitro and on tumor growth in vivo in syngenic tumor models and the effects on the macrophage and T cell compartment in vivo by the compound [Lewis lung carcinoma CT26 cells (xenograft tumors in immunocompetent and immunoincompetent mice) and colon adenocarcinoma MC38 cells (xenograft tumors in immunocompetent and immunoincompetent mice)] and (Example 10).  
No convincing evidence for prevention or delay of onset of any form of cancer is presented in the specification or can be reasonably gleaned from the content of the relevant prior art.
the quantity of experimentation necessary
Because of the known unpredictability of the pharmacological arts, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that a compound of Formulas (I-IV) could be predictably used in treatment of any and all cancer or for prevention cancer, as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Determining if a compound of Formulas (I-IV) would treat the wide range of cancers recited or would prevent any form of cancer would require formulation into a suitable dosage form and subjecting it to clinical trials, or at least to testing in an in vivo animal model known to correlate to clinical efficacy of such treatment in the particular cancer to be treated.  This is undue experimentation given the limited guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success.
It is suggested that Applicants amend the method claims and/or specification to remove preventive embodiments and limit the claims to reversing, alleviating or inhibiting the progress of one or more symptoms of hematologic cancer, Lewis lung carcinoma, colon adenocarcinoma, retinoblastoma or glioma.
 Claims 5, 10, 12, 18, 19, 20, 43, 58 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 reversing, alleviating or inhibiting the progress of one or more symptoms of non-cancer proliferative disease, sepsis, autoimmune disease, infection, atherosclerosis, Type I or 2 diabetes, obesity, inflammatory disease, fibrotic disease, neurodegenerative disease, organ system degenerative disease, aberrant transcriptome/epigenetic disease, metabolic or Myc-dependent disorder, does not reasonably provide enablement for preventing or delaying the onset of any of these conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).2
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the art,
6) the relative skill of those in the art,

8) the breadth of the claims.
These factors are applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  The relevant Wands factors for treatment of non-cancer proliferative disease, sepsis, autoimmune disease, infection, atherosclerosis, Type 1 or 2 diabetes, obesity, inflammatory disease, fibrotic disease, neurodegenerative disease, organ system degenerative disease, aberrant transcriptome/epigenetic disease, metabolic or Myc-dependent disorder are briefly addressed below.
The invention of claims 5, 10, 12, 18, 19, 20, 43, 58 and 59 is drawn to pharmacological methods of treating non-cancer proliferative disease, sepsis, autoimmune disease, infection, atherosclerosis, Type 1 or 2 diabetes, obesity, inflammatory disease, fibrotic disease, neurodegenerative disease, organ system degenerative disease, aberrant transcriptome/epigenetic disease, metabolic or Myc-dependent disorder by administering a compound of any of Formulas I-IV (claim 5 and dependent claims).
Regarding treatment, the specification states at [077]:
As used herein, the terms "treatment", "treat", and "treating" refer to preventing, reversing, alleviating, delaying the onset of, or inhibiting the progress of a disease or disorder, or one or more symptoms thereof, as described herein.

The instant claims are therefore broad in scope and include preventive embodiments
The state and predictability of the art
	According to Ulanova (Expert Opinion on Therapeutic Targets 2005 9(5): 901-9921), it is well-recognized that “[p]otent signaling abilities of Syk are due to both its molecular structure and strategic localization in the proximal part of intracellular signaling cascades” (p. 902 col. 1 par. 4) and “Syk is ubiquitously expressed in haematopoietic cells, monocytes/macrophages, mast cells, basophils, eosinophils, neutrophils, immature T cells, CD4+ effector T cells, αβT cells, B cells, NK cells, dendridic  cells, platelets and even erythrocytes” (p. 902 col. 2 par. 3)  and “widespread expression of Syk in mouse tissues implies that it plays important roles in different organs (p. 903 col. 1 par. 1), and “[t]his makes Syk an attractive target to treat allergic and other diseases” (p. 915 col. 2 par. 1).

Further regarding preventive embodiments, although adverse effects are common and not unexpected, the fact that combination treatment with SYK and PI3δ inhibitors, ostensibly mimicking the purported advantageous action of the instant inhibitors (see Examples), prior-observed adverse effects involving treatment-emergent death (prompting early termination of the Barr trial), rightly raise particular concerns about their use in preventive treatment of any condition without extensive additional characterization in highly-relevant animal models and/or carefully-constructed/conducted clinical trials.
Further regarding pharmacological prevention of disease, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
 “lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

 Accordingly, based on evaluation of the current state of the art in this area, it would be reasonable for the ordinary artisan to reject on its face the currently-claimed preventive embodiments.
The amount of guidance provided and the presence or absence of working examples
Applicants provide in vitro IC50 data for inhibition of SYK, BRD4-1, BRD4-2 and PI3-α, β and γ (Example 8) for 4 compounds of the invention, demonstration of the effects of one compound on macrophage M2 differentiation/gene expression in vitro (Example 9), effects of one compound (compound 3) on immune cells in vitro and on tumor growth in vivo in syngenic tumor models and the effects on the macrophage and T cell compartment in vivo by the compound [Lewis lung carcinoma CT26 cells (xenograft tumors in immunocompetent and immunoincompetent mice) and colon adenocarcinoma 
No convincing evidence for preventing or delaying the onset of any form of disease or condition is presented in the specification or can reasonably be gleaned from the content of the relevant prior art.
the quantity of experimentation necessary
Because of the known unpredictability of the pharmacological arts, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that a compound of Formulas (I-IV) could be predictably used in prevention or delay the onset of non-cancer proliferative disease, sepsis, autoimmune disease, infection, atherosclerosis, Type 1 or 2 diabetes, obesity, inflammatory disease, fibrotic disease, neurodegenerative disease, organ system degenerative disease, aberrant transcriptome/epigenetic disease, metabolic or Myc-dependent disorder, as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Determining if a compound of Formulas (I-IV) would prevent or delay the onset of the wide range of disease/disorders  diseases/disorders as claimed would require formulation into a suitable dosage form and subjecting it to clinical trials, or at least to testing in an in vivo animal model known to correlate to clinical efficacy of such treatment in the particular disease/disorder to be treated.  This is undue experimentation given the limited guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no reasonable assurance of success.
It is suggested that Applicants amend the method claims and/or specification to remove preventive embodiments and limit the claims to reversing, alleviating or inhibiting the progress of one or more symptoms of non-cancer proliferative disease, sepsis, autoimmune disease, infection, atherosclerosis, Type 1 or 2 diabetes, obesity, inflammatory disease, fibrotic disease, neurodegenerative disease, organ system degenerative disease, aberrant transcriptome/epigenetic disease, metabolic or 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 17 recites “an immune-oncology anticancer agent”.  Applicants have not described the agent or agents in a manner that would indicate that they were in full possession of the full scope claimed, or even what the claimed scope comprises.
Regarding the requirement for adequate written description of chemical entities, Applicant's attention is directed to the MPEP §2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F.3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the 35 U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including, inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. at 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216, 225 (W.D.N.Y. 2003).
 In the instant case, the recited “immune-oncology anticancer agent” is not described adequately enough to allow one skilled in the art to ascertain that Applicants were in possession of the entire scope of the claims at the time the application was filed. Applicants have not described these entities in a manner that would allow one skilled in the art to immediately envisage the agent(s) contemplated to be used in the .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 8, 10, 12, 14, 16-20, 33, 41, 43, 58 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the formula II as follows: 
    PNG
    media_image1.png
    154
    160
    media_image1.png
    Greyscale
, where W, X, Y and Z are not defined, rendering the claim indefinite.
Claim 6 recites (in part) the phrase “and/or M1-M2 macrophage transition dependent conditions including metastatic processes.”  It is unclear if the included metastatic processes apply to the entire claim or only to M1-M2 macrophage transition dependent conditions, rendering the claim indefinite.  Possibly, placing a comma between “conditions” and “including”, or the like, would be ameliorative.  Claim 59 has as similar issue.
Claim 33 recites (in part) the phrase “e.g. CAR T cells”.  The “e.g." (meaning “for example”) renders the claim indefinite because it is unclear whether the limitation(s) following it use are part of the claimed invention.  See MPEP § 2173.05(d).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, 10, 12, 14, 16, 17, 19, 58 and 59 are rejected under 35 U.S.C. 102(a)(1) as anticipated by DURDEN (US 2015/0344494 A1; published 03 Dec 2015).
Regarding claim 1, the reference (throughout) discloses thienopyranones of Formula I, for example compound 2: 
    PNG
    media_image2.png
    208
    211
    media_image2.png
    Greyscale
(p. 27 TABLE 3), where M is O or S, R1 is H, R2 is morpholine, R3 is substituted alkyl, and R4 is H.
Regarding claim 4, the reference [0044] teaches pharmaceutical formulations meeting the recited limitations.
Regarding claim 5, the reference (Abstract; e.g., [0187]) teaches methods of treatment of cancer, non-cancer proliferative disease, etc. 
Regarding claim 6, the treating compounds target a condition or disease associated with aberrant kinase activity, including PI-3 kinase [0191].
Regarding claim 8, the reference teaches treatment of all or most of the recited cancers [0223].
Regarding claim 10, the reference teaches treatment of non-cancer proliferative disease (Abstract, claim 12) as recited.
Regarding claim 12, the reference teaches treatment of all or most of the inflammatory diseases or conditions per the instant recitation ([0225], claim 14).

Regarding claim 16, the reference teaches administration of a compound of Formula I in combination with one or more additional anticancer agents ([0219], [0232]. EXAMPLE 2, claim 17).
Regarding claim 17, the reference [0213] teaches treatment by administering the inventive compound(s) in combination with PI-3 kinase inhibitors, where “PI3K gamma inhibition may enhance the effects of checkpoint inhibitors by changing the immune-suppressive environment around tumors” (cited from the instant specification [018]).
Regarding claim 19, the reference (claim 12) teaches treatment of dermatofibroma, a non-cancer proliferative disease.
Regarding claim 58, the reference teaches treatment methods wherein the disease is related to inflammation (Abstract, [0036], [0045], [0164], [0187], [0192], claims 3 and 14).
Regarding claim 59, the reference [0216] teaches treatment methods wherein the treated condition is age-related macular degeneration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,505,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed specific compounds of the patent anticipate compounds of Formula I of the cited claims, where the recited variable constituents/substituents of instant claim 1 encompass the corresponding constituents/substituents as applied to the previously-patented compounds and corresponding compositions comprising the same.
Claims 8, 10, 12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 7-11 of U.S. Patent No. 10,308,662. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of treatment of cancer, a non-cancer proliferative disease, or an inflammatory disease comprise administration of compounds of Formula I, where said compounds of Formula I employed in the patented methods anticipate the claimed methods wherein the variable constituents/substituents of compounds of Formula I of instant claim 1 encompass the corresponding constituents/substituents as applied to the previously-patented compounds.
Claims 1 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,557,807. Although the claims at issue are not identical, the claimed specific compounds of the patent anticipate compounds of Formula I of instant claim 1, and the claimed methods of treatment of cancer comprise administration of compounds of Formula I, where said compounds of Formula I employed in the patented methods anticipate the claimed methods wherein the variable constituents/substituents of compounds of Formula I of instant claim 1 encompass the corresponding constituents/substituents as applied to the previously-patented compounds.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 and 3 of U.S. Patent No. 9,981,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed methods of treatment of cancer comprise administration of compounds of Formula I, where said compounds of Formula I employed in the patented methods anticipate the claimed methods wherein the variable constituents/substituents of compounds of Formula I of instant claim 1 encompass the corresponding constituents/substituents as applied to the previously-patented compounds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Claims 2, 18, 20, 33, 41 and 43 appear to be free of the art.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN M MAURO/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.
        2 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.